--------------------------------------------------------------------------------

Exhibit 10.1
 
Dated        2nd August      2011
 
 
SEAN KEENAN, EAMON REAY, TOM HOGAN AND EUGENE DEVANEY
 
 Lessor
 


DELCATH SYSTEMS LIMITED
 
Lessee
 
 
LEASE

 
19 Mervue Industrial Estate
Mervue
Galway

 
LEWIS C. DOYLE & CO.
Solicitors
Augustine Court
St. Augustine Street
GALWAY.
 
REF:       NF. 59954(M268.2)
 
(AC#4196077  9.DOC)
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
Stamp Certificate
            Document ID : 110054135W Date Issued: 08/08/2011
Stamp Certificate ID : 11-0124755-DD3B-020811-F Notice Number:60699897-02230M
Duty: €          1,544.50   Total: €          1,544.50  
Date of Execution of Instrument: 02/08/2011         Parties From: EUGENE DEVANEY
      THOMAS GERARD HOGAN       EAMONN REAY       SEAN KEENAN     Parties  To:
DELCATH SYSTEMS LTD.     Property 19 Mervue Industrial Estate, Mervue    
Non Residential:   Rent: € 153,292.00 Duty: € 1,532.00     Rent Review:        
 € 12.50    

 
[image1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
THIS INDENTURE  made the  2nd  day of   August  2011
 
BETWEEN: SEAN KEENAN, EAMON REAY, TOM HOGAN AND EUGENE DEVANEY all of Mervue
Business Park, Mervue Galway, trading as the "MBP Co-Ownership Group"
(hereinafter
called  "The  Lessor")  of  the  One  Part  and  DELCATH   SYSTEMS LIMITED   of  Arthur  Cox
Building, Earlsfort Terrace, Dublin 2 (hereinafter called "The Lessee") of the
Other Part.
 
WITNESSETH AS FOLLOWS:
 
1.         DEFINITIONS AND INTERPRETATION
 
1.1
In this Lease unless the context otherwise requires the following expressions
have the meaning assigned to them respectively that is to say:-

 
 
"LESSOR" shall where the context so admits include the Reversioner for the time
being immediately expectant on the Term hereby granted.

 

 
"LESSEE"shall include the Lessee's successors in title and assigns.

 
 
"DEMISED PREMISES" means the premises more particularly described in the First
Schedule hereto and shall be deemed to include the fixtures, fittings and rights
hereby demised subject to and with the benefit of the rights and easements set
out in the Second and Third Schedules.

 
 
"PLANNING ACTS" means the Planning and Development Acts 2000 to 2010 and any Act
or Acts for the time being in force amending or replacing the same and any
orders regulations or directions issued under or by virtue of the said Acts for
the time being in force or replacing the same

 
 
"INSURED RISKS" means all or any loss or damage or prospective loss or damage by
fire, flooding, water, storm, tempest, lightning, explosion, earthquake, weather
conditions, impact of aircraft and articles dropped therefrom and such further
risks or perils to or in connection with the Demised Premises and the fixtures
and fittings thereof together such reasonable fees, expenses, charges and monies
of and incidental to the rebuilding and/or reinstatement or  loss (whether total
or otherwise) of the Demised Premises or any part thereof as the Lessor may from
time to time reasonably deem it desirable to insure against including but not by
way of limitation:-

 

 
(a) 
Loss of  two  years  rent from  time  to  time  payable out  of  the  Demised
Premises.

 

 
(b)
All expenditure or anticipated expenditure in the demolition and clearance of
the Demised Premises.

 

 
(c) 
A sum equivalent to fifteen per cent ofthe  full replacement and reinstatement
value of the Demised Premises in respect of Architects, Quantity Surveyors
Engineers, and other professional and Consultancy fees.

 
1.2
Words importing the masculine gender only include the feminine gender.

 
1.3
Words importing the singular number only include the plural number and vice
versa and where there are two or more persons included in the expressions the
"Lessor" or the "Lessee" shall be deemed to be made by such persons jointly and
severally.

 
1.4 
Any reference to a statute or statutes (whether specifically specified or not)
or to any sections sub-sections therein shall include any amendments or
re-enactments thereof
for  the  time  being  in  force  and  all  Statutory  Instruments,  Orders,  Notices,

 
 
- 2 -

--------------------------------------------------------------------------------

 







Regulations,  Consents  and  Directions  for  the  time  being  made,  issued  or  given
thereunder or deriving validity therefrom.
 
1.5 
Notwithstanding  any  provisions to the contrary  contained  in this Lease, the
parties hereby expressly  agree that any rights conferred  on the Lessor to have
access to or entry  upon  the  Demised  Premises  shall  be
construed  as  extending  to  such  other persons as may from time to time be
properly authorised by the Lessor in writing, including agents and professional
advisors and the Lessor in turn hereby covenants to ensure that any parties
exercising such rights shall:






 
(a) 
use all reasonable endeavours  to do so outside the Lessee's  normal business
hours;

 

 
(b) 
ensure that as little damage or disturbance  is done to the Demised Premises or
any fixtures or fittings therein or any goods thereat and as little
inconvenience is caused to the Lessee's  business as is reasonably practicable;

 

 
(c) 
only resort to the Demised Premises where the purpose of the proposed entry
cannot otherwise be practically and conveniently effected;

 

 
(d) 
effect any works in accordance with good building practice and in substantial
compliance   with  all  relevant  consents,  such  works  to  be  carried  out 
by persons carrying or covered by an appropriate level of public liability and
employer's liability insurance;

 

 
(e) 
make good without delay any damage to the Demised Premises that may be caused by
such exercise; and

 

 
(f) 
give the  Lessee no less than 72 hours  prior notice  in writing  in respect of
inspection and no less than 10 working days notice in respect of any works
(except in the case of emergency).

 
1.6 
Each covenant  by the Lessee not to do any act or thing shall be deemed to
include a covenant not to knowingly permit or suffer that act or thing to be
done.



 
2. 
DEMISE HABENDUM AND REDDENDUM

 
In consideration  of the rent and covenants on the part of the Lessee
hereinafter reserved and contained the Lessor hereby demises unto the Lessee ALL
THAT the Demised Premises TO HOLD the Demised Premises subject as aforesaid unto
the Lessee from 2nd August 2011 (the "Term Commencement Date") to 1st August
2021 (hereinafter referred to as the "Term")  YIELDING  AND PAYING  therefore
during the said term unto the Lessor the following yearly rents plus VAT (if
applicable)  clear of all deductions  by equal quarterly payments  in
advance  on the  1st of July,  October, January and April of each year of  this
demise:



 
(a)        Year 1 - €1 06,051.00
 
(b)        Year 2- €134,974.00
 
(c)        Year 3 - €159,076.50
 
(d)        Year 4- €183,179.00 
 
(e)        Year 5 - €183,179.00



                                 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
(f) 
Year 6 to 10 inclusive from and including  the Review  Date (as  hereinafter
defined) such yearly rent as becomes payable pursuant to the Fourth Schedule
hereof,  and  in  every  case  the  same  is  to  be  paid  by  standing  order 
or otherwise in the manner notified from time to time by the Lessor

 
PROVIDED  ALWAYS  that  in
the  event  of  the  said  rent  or  any  monies  payable hereunder or any part
thereof being in arrear for more than 14 days the  Lessee shall pay interest
thereon calculated  on a daily basis at a rate of four per cent per annum above
the three months European Inter Bank Offer Rate as quoted  by the European
Central Bank or if there shall be no such rate the corresponding  or nearest
appropriate rate thereto  at the date  upon which the said sums  fall due or
become payable or  if there shall be no such rate at the rate per centum per
month which shall exceed by one half per centum per month the monthly rate of
interest for the time being chargeable under Section 1080 of the Taxes
Consolidation  Act, 1997 (or such other monthly rate of interest as may from
time to time be chargeable  upon arrears of tax)from the date on which it
becomes payable until the date payment is made.
 
AND ALSO YIELDING AND PAYING from time to time the following  additional sums
(hereinafter referred to as "the additional sums") that is to say:-
 
(a)
such sum  or sums  as shall  be equal  to the amount  which  the  Lessor  may
expend  in effecting  and  maintaining  the  insurance  (but  not  plate  glass 
or double glazing insurance) of the Demised Premises against the Insured Risks
such sum or sums to be paid within 14 days of written demand. The Lessee shall
be entitled to inspect the Policy of the Insurance obtained by the Lessor in
respect of the Insured Risks as often as shall be reasonably necessary but in
any event at least once in every year throughout the Term (the "Insurance
Premium").

 
 (b) 
all   rates   (including  water   rates)   taxes,   duties,   charges,  
assessments, impositions and outgoings whatsoever whether Parliamentary,
Municipal Parochial  Local or of any other description  now or hereafter to be
assessed, charged  or imposed  upon or payable  in respect of the Demised 
Premises or any part thereof  PROVIDED THAT the Lessee shall not be responsible
for any  pre-existing  liabilities  in this  regard  which  have  accrued  prior
to  the Term Commencement  Date and PROVIDED  FURTHER  THAT  it is agreed
between the parties that the following abatements shall apply regarding rates,
insurance  premiums  and annual  service  charge  (if any)s  payable  hereunder
during the Term:

 

 
(i)
Year  I   -  50%  reduction in  rates,  Insurance  Premium  and  annual service
charge (if any)

 

 
(ii)
Year  2  -  35%  reduction in rates,  Insurance  Premium  and  annual service
charge (if any)

 

 
(iii)
Year  3  -  20%  reduction in  rates,  Insurance  Premium  and  annual service
charge (if any)

 

 
(iv)
Year  4  -  I 0%  reduction in rates,  Insurance  Premium  and  annual service
charge (if any)

 
There shall be no further reductions for the remainder of the Term unless
otherwise agreed  by the parties and the Lessee shall pay all of the rates, the
Insurance Premium and annual  service  charge (if any) for the remainder  of the
Term without reduction.


 
- 4 -

--------------------------------------------------------------------------------

 
 
3. 
THE LESSEE HEREBY COVENANTS WITH THE LESSOR AS FOLLOWS:-

 
  3.1
To  pay  the  rent  hereby  reserved  and  the additional  sums  at the  times 
and  in the manner aforesaid.

 
  3.2
To pay for all gas, electricity, and water consumed  on the Demised Premises and
to observe and perform at the Lessee's expense all present and future
regulations and requirements  of the gas electricity  and water supply
Authorities  PROVIDED THAT the Lessee shall not be responsible for any
pre-existing liabilities in this regard which have accrued prior to the Term
Commencement  Date.

 
3.3
 

 
                   (a)
Henceforth  from  the Term  Commencement  Date  to comply  in all  respects
with  the  provisions  of  every  enactment  (which  expression  in  this 
clause includes every Act of Parliament or of the Oireachtas  already or
hereafter to be  passed  as  well  as  every  instrument  regulation  and 
bye-law  already  or hereafter to be made thereunder)  and every notice or order
or proposal for a notice or order or licence, consent, permission or direction
given or made thereunder so far as the same shall relate to or affect the
Demised Premises or the user thereof  any fixtures,  machinery,  plant or
chattel for the time being fixed thereto or placed thereon and to execute all
works which under any enactment shall be required to be executed upon the
Demised Premises PROVIDED THAT the Lessee shall not be responsible for any
pre-existing liabilities in   this    regard    which    have    accrued   
prior   to    the    Term Commencement  Date.

 
                   (b)
Within 14 days of the receipt by the Lessee of the same, to supply a copy to the
Lessor of any notice or order or proposal for a Notice or Order or Licence
consent,  permission  or  direction  given  or  made  under  any  enactment  or
otherwise  and  relating  to  the  Demised  Premises  and to  permit  the 
Lessor (subject  to observance  the  provisions  of clause  1.5 of  this Lease) 
to enter upon   the   Demised   Premises   to   inspect   the   same   for  
any   purpose   in connection  with  any  such  enactment  or  any  such 
Notice,  Order,  proposal licence consent, permission or direction as aforesaid.

 
                   (c)
At the request and cost of the Lessor, to join with the Lessor in making any
objection,  representation,  or  appeal  in  respect  of  any  such  Notice, 
Order Proposal  or  direction  as  aforesaid  or  any  refusal  of  or
condition  imposed under any such Licence, consent or permission as aforesaid
SAVE where any such objection, requisition or appeal is not in the best
interests of the Lessee (acting reasonably).



3.4
 
                    (a)
To repair, maintain and keep the interior of the Demised Premises and every part
thereof, together with all drains and other pipes, lights, signs, electric
installations, sanitary and water apparatus and all other apparatus, to include
the air handlers and air conditioners (if any) exclusively serving the Demised
Premises  in  good  order,  repair  and  condition  (usual  wear  and  tear  being
excepted)  and in the like condition  to yield up the same at the expiration  or
sooner determination of the demise

 
 
PROVIDED ALWAYS  that  the  Lessee  shall  not  be  liable  for  damage caused
by any of the Insured Risks or the Uninsured Risks (as hereinafter
defined)  unless the relative  policy or  policies of
insurance  shall  have  beerendered  void  or  voidable or  payment of  the 
whole  or  any  part of  the insurance moneys in respect thereof shall have been
refused in consequence of some wilful and knowing act or default on the part of
the Lessee or the employees, servants, agents, licensees or invitees of the
Lessee

 
 
- 5 -

--------------------------------------------------------------------------------

 


 
PROVIDED  THAT nothing in this Lease shall oblige the Lessee to put the Demised
Premises into a better state of repair than exists at the Term Commencement Date
as evidenced by the Schedule of Condition annexed to this Lease, including
incurring any expenditure on the renewal and/or for replacement of items or
elements of   the Demised Premises (including plant and equipment) where as a
consequence of such expenditure the Demised Premises would be in a better state
of repair or condition than that described in the Schedule of Condition.

 
                    (b)
The Lessor and the Lessee hereby agree that (save where the reason for the
replacement being required is due to an act or default of the Lessee) in the
event  that  any  of  the  Lessor's   plant,  machinery,  fixtures,  fittings 
or equipment in the Demised Premises become beyond economic repair and therefore
require to be replaced, the reasonable and properly vouched cost of (i) the
removal of the defunct piece of plant, machinery, fixture, fitting or equipment,
(ii) the purchase of the replacement and (iii) the installation of such
replacement in the Demised Premises, shall be borne equally between the parties
on a 50/50 basis.

 
                    (c)
The Lessee covenants to paint the interior of the Demised Premises at the end of
every third year of the Term.

 
  3.5
To keep the Demised Premises clean and tidy and free from deposits of materials
or refuse and not to bring or keep or suffer to be brought or kept on the
Demised Premises any dump or rubbish or scrap heap or anything which is unclean,
unsightly, noisome, or offensive to it or its environs but so often as it shall
be necessary or desirable to remove from the Demised Premises all such material,
refuse, rubbish and scrap which may accumulate or be there PROVIDED  ALWAYS
 that if the Lessee does not comply with this covenant within a period of 14
days of being so notified the Lessor may (without prejudice to its other
remedies under this Lease or otherwise) remove any such material, refuse,
rubbish, or scrap and the Lessee shall pay to the Lessor the reasonable and
properly vouched cost of the same within 21 days of written demand.

 
  3.6
Not any time during the said Term without the previous consent in writing of the
Lessor (such consent not to be unreasonably withheld, conditioned or delayed)
and except in accordance with Plans, elevations, sections and specifications
previously submitted to and approved by the Lessor, to erect any additional
building upon the Demised Premises  nor to  make or  suffer to  be made
any  alteration or  addition whatsoever in or to the Demised Premises or remove
or injure or suffer to be removed or injured any of the principal walls,
windows, timbers, girders, iron or steel work, ceilings, roofs, floors, tiles,
thereof or make any alterations in the Plan or elevation of any of the buildings
for the time being in or on the Demised Premises either internally or externally
nor to erect any poles, masts or wires on or from the Demised Premises PROVIDED
 THAT  the Lessee shall be permitted to make internal, non-structural
alterations to the  Demised Premises without the  need for obtaining
the  Lessor's consent. The Lessor may as a condition of giviflg any consent
under this clause require the Lessee to enter into such reasonable covenants
with the Lessor as the Lessor shall require in regard to the execution of any
alteration or addition to the Demised Premises and the reinstatement thereof at
the determination of the lease or otherwise. In connection with any application
for the Lessor's  approval or consent under this clause, the Lessee shall pay
the Lessor's Architects and/or Surveyors reasonable and properly vouched costs
relating thereto, regardless of whether or not consent is granted



 
- 6 -

--------------------------------------------------------------------------------

 
 
  3.7
Not to give permission for any new window, lights, opening, doorway path,
passage, drain or other encroachment or easement to be made into, against or
upon the said Demised Premises which might be or grow to be an annoyance or
inconvenience to the Lessor and in case any such window, light, opening,
doorway, path, passage, drain or other encroachment or easement shall be made or
attempted to be made to give immediate notice thereof to the Lessor upon
becoming aware of same and at the request and cost of the Lessor adopt such
means as maybe reasonably required or deemed proper by the Lessor for preventing
any such encroachment or the acquisition of any such easement.

 
  3.8
Not to place or affix to the front of the Demised Premises any water,
ventilating, or other pipe and not to alter cover up or change any of the
architecture or architectural decorations  or  the  external  colour  of  such 
building  or  to  make  any  addition, temporary  or  otherwise  to  the 
Demised  Premises either  in  height  or  projection without in every case
obtaining the  prior consent in writing of the Lessor (such consent not to be
unreasonably withheld, conditioned or delayed).

 
  3.9
Not to  paint, place, attach or exhibit or suffer to be painted, placed,
attached or exhibited on the exterior of the Demised Premises or in the interior
thereof so as to be visible from the outside any inscription, bill, sign, blind,
signboard, fascia or advertisement or other item (except as shall have been
previously approved by the Lessor, with such approval not to be unreasonably
withheld, conditioned or delayed).

 
  3.10
To  keep  the  Demised  Premises  in  good  decorative  order  repair  and 
condition throughout the Term

 
  3.11
Subject to observance the provisions of clause 1.5 of this Lease and at all
times during an emergency, to permit the Lessor with or without its agents,
surveyors, workmen and others as the case may be:

 

 
(a)
To  enter  and  examine  the  conditions  of  the  Demised  Premises for  any
defects, decays, defects wants of reparation to the same for which the Lessee
shall be liable hereunder and to give to the Lessee or leave on the Demised
Premises notice thereof in writing together with notice of the hours within
which repairs and works may be executed and if the Lessee shall not within
twenty  one  days  after  such  notice  (or  forthwith  in  case  of  emergency)
commence and  proceed diligently with the execution of such  repairs and works 
it shall  be lawful for  the  Lessor and  its Contractors, Agents and workmen
(but without prejudice to the right of re-entry hereinafter containedr· to enter
the Demised Premises and execute all such repairs and works and do such  acts 
as  may be necessary  to  comply  with. the  said  notice and  the reasonable
and properly vouched costs thereof shall be a debt due from the Lessee to the
Lessor

 

 
(b)
To enter the Demised Premises for the purpose of taking Schedules or Inventories
of fixtures fittings and things in the Demised Premises to be yielded up at the
expiration or sooner determination of this demise

 
 
PROVIDED THAT the person or persons so entering shall cause as little damage to
the Demised Premises as possible and shall make good all damage thereto
occasioned by  any  such  entry  without  unreasonable  delay  and  to  the 
Lessee's  reasonable satisfaction,  but without payment of  compensation
for  any  inordinate annoyance noise, vibration or inconvenience caused to the
Lessee or their employees.



 
- 7 -

--------------------------------------------------------------------------------

 
 
 3.12
To use the Demised Premises for manufacturing purposes with ancillary offices or
otherwise in accordance with planning permission and not without the Lessor's
consent in writing, which consent shall not unreasonably be withheld,
conditioned or delayed, to use or permit or suffer the same or any part thereof
to be used for any other purpose.

            
           3.13
 
                    (a)
Subject as hereinafter mentioned not to mortgage, assign, underlet or part with
or share the possession or occupation of the Demised Premises or any part
thereof, or suffer any person to occupy or use the Demised Premises or any part
thereof as Licensee, or permit any assignment or sub-letting BUT SO THAT
NOTWITHSTANDING the foregoing the Lessor shall not unreasonably withhold,
condition or delay its consent to an assignment or underletting of the entire of
the Demised Premises

 
                  
PROVIDED THAT the Lessee shall be permitted to sub-let or share occupation of
all or any part of the Demised Premises with any related company (meaning any
company related to Delcath Systems Limited within the meaning of Section 140(5)
of the Companies (Amendment) Act 1990) without having to obtain Lessor's consent
SUBJECT ALWAYS to the conditions that in the case of sharing possession of the
Demised Premises no relationship of landlord and tenant shall be created or
allowed to arise and in the case of a sub-letting where a landlord and tenant
relationship exists, a deed of renunciation in respect of any rights of renewal
pursuant to Landlord and Tenant legislation shall be executed by the said
related company;

 
                    (b)
Upon the Lessor consenting to any assignment of the Demised Premises to procure
that the assigns enter into a covenant with the Lessor in such form as the
Lessor shall reasonably require to pay the rents hereby reserved and perform and
observe the covenants on the part of the Lessee herein contained during the
residue of the Term hereby granted.

 
                    (c)
Upon the Lessor consenting to any under-letting of the Demised Premises or any
part thereof to enter into such covenants and procure the sub-tenant to enter
into such covenants with the Lessor as the Lessor shall reasonably require in
regard to the form and contents of the under-lease or tenancy agreement to be
granted or made by the Lessee or otherwise in connection therewith.

 
                        (d)
Within one month after any permitted assignment or under-letting of the-·
Demised Premises or any part thereof or any devolution of the interest of the
Lessee therein or any devolution or creation of any interest in the Demised
Premises for which the consent of the Lessor is required, to give notice thereof
in writing to the Lessor and to produce to the Solicitors for the time being of
the Lessor or to the Lessor the assurance, counterpart, under-lease, Probate and
Will, Letters of Administration, Order of Court or other instrument under which
such devolution shall have occurred and to pay for the registration fees thereof
and also such additional fee as maybe charged for registration by the Superior
Lessor.

 
 3.14
To   permit  the   Lessor  during  the   three   months   immediately 
preceding   the determination of this demise (whether by effluxion of time  or
otherwise) to affix and retain upon any part of the exterior of the Demised
Premises a notice for the disposal of the same and to permit persons with
written authority from the Lessor or its agents at all reasonable times to view
the Demised Premises PROVIDED THAT such notice or sign does not materially
interfere with the visibility of the Demised Premises.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 3.15
To give notice to the Lessor as soon as reasonably practicable after becoming
aware of any notice of claims affecting the Demised Premises or any part
thereof.

 
  3.16 
To indemnify and keep indemnified the Lessor against any reasonable and properly
vouched expenses, costs, claims, demands, damages and other liabilities in
respect of the injury to or death of any person or damage to any property
arising directly out of the following: -

 
(a) 
The state of repair and condition of the Demised Premises.

 
(b)
The existence of any alterations thereto or the state of repair or conditions of
such alterations.

 
(c) 
The use of the Demised Premises by the Lessee.

 
(d) 
Any work carried out or in the course of being carried out thereto by the
Lessee.

 
(e) 
Anything now or hereafter attached to or projecting therefrom.

 

 
PROVIDED ALWAYS that the foregoing indemnity shall be limited to the extent that
the relevant actions, expenses, costs, claims, damages and other liabilities are
the responsibility of the Lessor, management company (if any) or the superior
landlord (if any) or are caused by the negligent act or default of the Lessor,
the management company (if any) or the superior landlord (if any) or their
respect servants or agents AND FURTHER PROVIDED that the Lessor shall use
reasonable endeavours to mitigate any loss, claim or other costs in this regard
and shall not pay settle or compromise any actions, suits, claims or demands by
any third party without the Lessee's prior written consent (not to be
unreasonably withheld or delayed).

 
 
FOR THE  AVOIDANCE  OF  DOUBT  this  indemnity  will  not  extend  to  any
expenses, costs, claims, demands, damages and other liabilities whatsoever in
respect of the injury or death of any person or damage to any property howsoever
arising out of the disrepair and condition of the Demised Premises as of the
date hereof.

 
 3.17
At the expiration or sooner determination of this demise peaceably and in good
and substantial  repair and  condition as aforesaid  (damage  by the  Insured
Risks, the Uninsured Risks and fair wear and tear excepted) to surrender and
yield up the Demised Premises unto the Lessor together with all fixtures and
additions thereto PROVIDED HOWEVER that the Lessee shall not be obliged to
remove any of the Lessee's trade fixtures and any fixtures, fittings, materials
and things of whatsoever nature installed or fixed on or attached to the Demised
Premises by the Lessee in pursuance of a written consent in that behalf given by
the Lessor (including, for the avoidance of doubt, the Lessee's original fit
out)

 
PROVIDED FURTHER THAT the Lessee shall not be obliged to reinstate the Demised
Premises to any better state of repair or condition than that which exists at
the Term Commencement date as evidenced by the Schedule of Condition.
 
 3.18
Not to do or knowingly permit to be done anything in or upon the Demised
Premises or any part thereof which may be or become a nuisance, damage,
disturbance or danger to the Lessor or the Owners or Lessee or occupiers of
adjoining or neighbouring premises.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 3.19
Not to permit or knowingly suffer the Demised Premises or any part thereof to be
used for an illegal or immoral purpose or for any offensive, disreputable, noisy
or dangerous trade, business, Pursuit or occupation or for residential or
sleeping purposes.

 
 3.20
Not, without the consent of the Lessor, such consent not to be unreasonably
withheld or delayed, to install any machinery on the Demised Premises which
shall be noisy or cause vibration or which shall be either dangerous or a
nuisance to the Lessor or other occupants or the owners or Lessee or Occupiers
of adjoining premises or of neighbouring premises PROVIDED THAT the Lessee is
hereby expressly permitted to install such machinery on the Demised Premises
which is normally required or used for or in connection with the business or
activities carried on by the Lessee from time to time at the Demised Premises.

 
 3.21
Not to do or permit or knowingly suffer to be done any act or things which may
render any increased premiums payable for the insurance of the Demised Premises
or which may make void or voidable any policy or policies of insurance thereon
and (without prejudice to the Lessor's right of action in respect of a breach of
the provisions contained in this paragraph) to repay to the Lessor all sums paid
by way of increased premiums and all reasonable and property vouched expenses
incurred by a direct consequence of a breach of the provisions contained in this
paragraph.

 
 3.22
Not  to  knowingly stop  up or  obstruct  or  permit or  suffer  to  be stopped 
up or obstructed the drains, sewers, gutters, pipes, channels and water courses
of the Demised Premises or of the adjoining premises or to suffer oil, grease or
other deleterious substances to enter them.

 
 
To indemnify and keep indemnified the Lessor against all and any expenses,
costs, claims, demands, damages and other liabilities whatsoever in respect of
the injury or death of any person or damage to any property howsoever arising
directly out of:

 
(a) 
The state of repair or condition of the Demised Premises;

 
(b)
The existence of any alterations carried out by the Lessee thereto or the state
of repair or condition of such alterations;

 
(c) 
The user of the Demised Premises;

 
(d) 
Any work carried out or in the course of being carried out to the Demised
Premises by the Lessee, its servants or agents or sub-tenants;

 
(e) 
Anything now or hereafter attached to or projecting therefrom;

 

 
PROVIDED ALWAYS that the foregoing indemnity shall be limited to the extent that
the actions, expenses, costs, claims, damages and other liabilities are the
responsibility of the Lessor pursuant to the terms of this Lease or are caused
by the negligent act or default of the Lessor or the management company (if any)
or their respective servants or agents and shall exclude all loss of profits or
other heads of loss that are not reasonably foreseeable by the Lessee AND
FURTHER PROVIDED that the Lessor shall use reasonable endeavours to mitigate any
loss, claim or other costs in this regard.

 
  3.23 
To pay the cost of stamping and registering this Indenture.



 
- 10 -

--------------------------------------------------------------------------------

 
 
 3.24
To   use  reasonable   endeavours   to  observe   and   perform   all  the 
covenants   and conditions  on the Lessee's  part to be observed and performed 
contained  in the Head Lease,   being  the  Lease   made  the   25th day  of  
June   1997  between   Industrial Development Agency (Ireland) of the One Part
and Multis Limited of the Other Part (other than payment of rent, rates and
other outgoings  and the provisions of clauses 14 and 15 of the Second Schedule
of the Head Lease PROVIDED THAT in the event of any conflict between the tenns
of this Lease and the Head Lease, or in the event of the obligations  under the
Head Lease being more onerous than those imposed by this Lease, the tenns of
this Lease shall prevail.

 
4.
THE LESSOR HEREBY COVENANTS WITH THE LESSEE AS FOLLOWS:

 
4.1
That the Lessee paying the rent hereby reserved and the additional sums hereby
made payable and observing and perfonning  the covenants,  conditions  and
stipulations  on their  part  herein  contained  shall  peaceably  hold  and 
enjoy  the  Demised  Premises during this demise without any interruption by the
Lessor or any person rightfully claiming under or in trust for it.

 
4.2
To  perform  and observe the covenants  on its part under the Head Lease and to
use their best endeavours to procure that the Head Lessor and the Management
Company (if any) similarly perform and observe the covenants and conditions on
the part of the Head Lessor and the Management Company contained  in the Head
Lease.

 
4.3
To effect and maintain at all times throughout  this demise  in an Insurance
office of repute   insurance   of  the   Demised   Premises   against   the  
Insured   Risks   in  full reinstatement   value  thereof  at  competitive 
rates  will  expend  all  monies  received (other than in respect of loss of
rent) by virtue of any such insurance in reinstating the Demised  Premises  as
soon as is reasonably  possible after the destruction  thereof or any damage
thereto.

 
4.4
The Lessor will be liable for all structural and exterior repairs (including the
remedy of any latent or inherent defects) to the Demised Premises unless the
same are caused through the wilful act, neglect or default of the Lessee.

 
5. 
PROVIDED ALWAYS IT IS HEREBY AGREED AND DECLARED as follows:

 
5.1
Notwithstanding   and  without  prejudice  to  any  other  remedies  or  powers 
herein contained  or otherwise  available  to the Lessor, if any of the
following  events shall occur:

 
(a)
If the  rent hereby  reserved  and  made  payable  or any  part thereof  shall 
be unpaid  for  twenty-one   days  after  same  shall  have  become  payable 
and demanded in writing

 
(b)
In the event of any material  breach, non-performance or non-observance  by the
Lessee of any covenant on its part herein or of any proviso or condition herein
contained and on its part to be performed and observed

 
(c)
If   the   Lessee   being   a   company   shall   enter   into   liquidation  
whether compulsory or voluntary (save only a voluntary liquidation for the
purpose of reconstruction of amalgamation)

 
(d)
If the Lessee being an individual shall (or being more than one individual any
one   of   them   shall)   become   bankrupt   or   enter   into  a 
composition   or arrangement  with  his creditors  or seek the protection  of
the Court or suffer any distress or execution to be levied on his goods



 
- 11 -

--------------------------------------------------------------------------------

 
 
 
THEN and in any such case it shall be lawful for the Lessor at any time
thereafter to re-enter the Demised Premises or any part thereof in the name of
the whole and thereupon this demise shall absolutely cease and determine but
without prejudice to any right of action or remedy of either party in respect of
any antecedent breach of the covenants on the other's part therein contained.

 
5.2
If the Demised Premises or any part thereof(including the access thereto) shall
at any time be destroyed or so damaged by any of the Insured Risks so as to be
unfit for occupation or use and the relative policy or policies of insurance
effected by the Lessor shall not have been vitiated or payment of the policy
monies refused in whole or in part due to any act or default on the part of the
Lessee then the rent and additional sums hereby reserved or a fair and just
proportion thereof according to the nature and extent of the damage sustained
shall be suspended and cease to be payable until the Demised Premises shall
again have been rendered fit for occupation and use and in the case of a dispute
as to the proportion or period of abatement the same shall be referred to
arbitration in accordance with the clause in that behalf hereinafter contained.
If the Lessor is prevented (for whatever reason) from rebuilding or reinstating
the Demised Premises within a period of two years from the date of same or
destruction, notwithstanding its use of all reasonable endeavours to so
reinstate, the Lessor shall be relieved from such obligation and shall be solely
entitled to all insurance monies. However, in the event that the Lessor is so
relieved from such obligation, the Lessee shall be entitled to recover the cost
of any improvements it made to the Demised Premises.

 
5.3
In such an event, and if this Lease has not already been terminated by
frustration, the Lessor or the Lessee may at any time after the expiry of such
period of two years by written notice given to the other determine this demise
but without prejudice to any
claim  by  either  party  against  the  other  in  respect
of  any  antecedent  breach of covenant.

 
5.4
The Lessor shall ensure that in the event of destruction of or damage to the
Demised Premises or the access thereto by any Insured Risk insured against as
aforesaid all monies paid under or by virtue of any such policy of insurance as
aforesaid (except monies received for loss of rent and additional sums (if
applicable)) shall as soon as possible be paid out and applied in re-building
repairing or otherwise re-instating the Demised Premises (making up any
shortfall out of the Lessor's own monies) as aforesaid and the Lessor shall use
reasonable endeavours to reinstate the Demised Premises to have substantially
the same gross external area as the existing gross external area of the Demised
Premises with substantially the same accesses and facilities commensurate with
those enjoyed as ofthe date hereof.

 
5.5
In the event that the Demised Premises is destroyed or damaged by any event or
act normally insured against under property reinstatement insurance policies in
Ireland, for  premises such as the Demised Premises which  is/are not at the
time of said damage actually insured against by the Lessor (save however where
the reason the risk is an Uninsured Risk is due to an act or default of the
Lessee) or in respect of which the Lessor is unable to obtain insurance (the
"Uninsured Risks") which renders the Premises unfit for occupation and use THEN:

 
(a) 
within six (6) months of the date of the damage or destruction in question the
Lessor shall give written notice to the Lessee (the "Election Notice") stating
whether or not it proposes to rebuild or reinstate the Demised Premises;

 
(b)
in the event that the Election Notice states that the Lessor does propose to
rebuild or reinstate the Demised Premises then for the purposes of this
Lease the  damage  caused  by the  Uninsured  Risk  shall  be deemed  to  have 
been damage  caused  by an  Insured  Risk  and the  provisions  of clause  5.2
shall apply;



 
- 12 -

--------------------------------------------------------------------------------

 
 



(c)
if the Election Notice states that the Lessor  does  not propose to  rebuild or
reinstate the Demised Premises, or if the Lessor  does not serve an Election
Notice  within the said  period of six (6)  months, or if the Lessor  serves an
Election Notice but the Demised Premises  has not been reinstated within two
(2)  years  of  the  date  of  the damage  or  destruction,  or  during  the 
last  18 months ofthe Term, within 90 days ofthe date of the damage or
destruction, then the Lessee may determine this Lease at any time thereafter by
giving one month's  notice in writing to the Lessor;

 
(d)
the Lessee shall be entitled to the benefit of the provisions of Clause 5.2 in
respect of rent and additional sums suspension from the date on which the
Demised Premises is damaged or destroyed until the Demised Premises is
reinstated  so as to be fit for occupation  and  use or until termination  of
the Lease  (whichever  is  the  earlier)  notwithstanding   that  such 
destruction  or damage shall not have been caused by an Insured Risk.

 
6. 
PRESCRIPTION

 
The Lessee shall not be entitled to any right of light and air to the Demised
Premises or to any other right or easement whatsoever (other than those hereby
expressly granted) which would or  might  restrict  or  interfere  with  the 
free  user,  reconstruction,   rebuilding,  extension  or increase of adjoining
premises.
 
7. 
NOTICES

 
 
In addition to any other prescribed mode of service any notices requiring to be
served on the Lessee hereunder shall be validly served if left addressed or sent
by ordinary pre-paid post to him (or if there shall be more than one then to any
of them) at the Demised Premises or at his or their last known address or
addresses in the Republic of Ireland which shall be presumed to be the address
herein unless written notice to the contrary is received.

 
8. 
DISPUTE RESOLUTION

 
If any dispute shall arise:-
 
(a)
between  the  parties  hereto with  regard to the construction  or effect  of
this Indenture   or  any  provision  hereof  or  otherwise   in  connection  
with  the Demised Premises or

 
(b)
between  the  Lessee  and  the  Lessor  tenant  or  occupier  of  any  part  of 
the Lessors premises relating to any easement or privilege in connection  with
the Demised  Premises  and such adjoining  premises and relating to the party or
other  walls appertaining  to the Demised  Premises  or to the amount  of any
contribution  payable  by the Lessee  or such  Lessee's  tenant  or occupier  of
such adjoining premises either in respect of rates or otherwise.

 
 
Then and in any such event either of such parties in dispute or difference  as
aforesaid  may give notice in writing of such dispute or difference to such
other party as the case maybe and each  dispute  or  difference  shall  be and 
is hereby  referr,:-ed  to  arbitration  and  to  the  final decision  of an
arbitrator  to be appointed  by agreement  between the parties or in default  of
such  agreement  by the  President  for  the  time  being  to  the 
Incorporated  Law  Society  of Ireland. The award of such Arbitrator shall be
final and binding on the parties. The Arbitrator shall have power to determine
all matters in dispute which shall be submitted to him of which notice shall
have been given as aforesaid. Upon every or any such reference the cost of and
incidental to the reference and Award respectively shall be in discretion of the
Arbitrator who may determine the amount thereof or direct the same to betaxed as
between Solicitor and client or as between party and party and shall direct by
whom and to whom and in what manner the same shall be borne and paid. The
submission shall be deemed to be a submission to arbitrate within the meaning of
the Arbitration Act 2010, and both the submission and any Award to  be  made
thereunder  maybe made  a  Rule  or  Order  of  the  High  Court. Any
Arbitration held in pursuance of this proviso shall be heard and determined at
such venue as the Arbitrator may direct in the Republic oflreland.



 
- 13 -

--------------------------------------------------------------------------------

 
 
9.
BREAK OPTION

 
9.1
The Lessee may terminate this Lease as of the expiration of the fifth year of
the Term, that being 2nd August 2016  ("the  Option  Date")  subject
strictly  to the following terms and conditions:

 
(a)
The Lessee shall serve on the Lessor a notice in writing exercising the said
right ("the Notice") at least six months prior to the Option Date and in this
regard time shall be of the essence. If the Notice is not served within this
time limit, then the option to terminate the Lease shall be lost; and

 
(b)
The Lessee shall continue to be responsible for rent and all outgoings payable
on foot of this Lease up to the Option Date.

 
9.2
The Lessee shall on or prior to the Option Date deliver to the Lessor the
original of this Lease, together with all related title documentation, including
a release or discharge of all mortgages, charges and other incumbrances
affecting the Lessees interest,  whether  registered or  not), and  shall  as 
beneficial  owner  deliver  duly executed and stamped transfer or surrender of
this Lease and ( if applicable) shall procure the cancellation of its
registration in the Land Registry.

 
9.3
Any such termination shall be without prejudice to any antecedent breach by
either the Lessor or the Lessee of any of their respective covenants herein
contained

 
9.4
In the event of the Lessee who first entered into this Lease assigning it with
the Lessor's  consent to a third party the provisions contained in this clause
shall not apply to such Third Party or any subsequent successors in title
thereto.

 
10.
VAT

 
10.1
The Lessor hereby exercises its option to tax the  rents payable under this
Lease pursuant to  Section  97(1) of  the Value  Added Tax  Consolidation
Act  2010, as amended (the "VAT Act") (the "Lessor's Option to Tax"). The Lessee
shall pay to the Lessor all VAT on the rents payable and other payments under
this Lease following the delivery by the Lessor to the Lessee of a valid VAT
invoice.



 
- 14 -

--------------------------------------------------------------------------------

 
 
GUARANTEE
 
At the request of the Lessee herein and in consideration of the letting
hereinbefore contained, DELCATH SYSTEMS, INC. hereby jointly and severally
guarantees to the Lessor that the Lessee will at all times duly pay the rent
hereinbefore reserved and performed and observe the covenants and agreements on
the Lessee's part hereinbefore contained and further that any forbearance or
giving of time to the Lessee shall not release us or either of us from liability
hereunder and we jointly and severally agree with the Lessor that in the event
that at any time during the Term any rent payable under the within Lease
Agreement shall at any time be in arrears for fourteen days after the same shall
become payable, then and in any such case and as often as the same may happen we
or any one of us shall pay the rent so arrear to the Lessor.
 
 
Dated the 2nd August 2011
 
 

SIGNED for and on behalf of     DELCATH SYSTEMS,  INC.     By:   /s/ EAMONN P.
HOBBS     EAMONN P. HOBBS     Authorised Signatory

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
FIRST SCHEDULE
 
Description of Demised Premises:-
 
ALL THAT AND THOSE the premises situate at 19 Mervue Industrial Estate, Mervue,
Galway and forming part the property comprised in Folio 4609L County Galway,
shown outlined in red on the map attached.hereto and including:-
 
1.
the internal  plaster surfaces and finishes of all structural  or load bearing
walls and columns therein or which enclose the same, but not any other part of
such walls and columns;

 
2. 
the entirety of all non-structural or non-load bearing walls and columns
therein;

 
3.
the inner half severed medially of the internal non-load  bearing walls (if any)
that divide the same from other parts of the building;

 
4.
the floor finishes  thereof  and all carpets save that the lower limit of the
Demised Premises shall not extend to anything  below the floor finishes except
that raised floors and the cavity below them shall be included;

 
5.
the ceiling  finishes  thereof,  including all suspended  ceilings  (if any) and
light fittings save that the upper limit of the Demised Premises shall not
extend to anything  above the ceiling finishes except that the cavity above any
suspended ceilings shall be included;

 
6. 
all glass in the windows and all doors, door furniture and door frames;

 
7.
all sanitary and hot and cold water apparatus and equipment  therein and
exclusively  serving same and the radiators (if any) therein and all fire
fighting equipment and hoses therein;

 
8. 
all Conduits therein and exclusively serving the same.

 
BUT EXCLUDING all structural parts thereof.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
SECOND SCHEDULE
 
Easements and Rights granted to the Lessee:
 



1.
Full right and liberty for the Lessee, its employees, servants and Licenses and
invitees (in common with the Lessor and all other persons who now have or shall
hereafter have the like right) for purposes of ingress and egress and delivery
of goods to and from the Demised Premises from time to time and at all times to
pass and repass over the estate roads within which the Demised Premises is
located.

 
2.
The right (in common with the Lessor and lessees ofthe  other parts of the
Estate and all other persons entitled thereto) to the uninterrupted passage of
water, soils and waste of all kinds, gas, electricity, telephone and other
communication systems, telegraphic, fire fighting and fire prevention systems
and equipment and other services through and from the gutters, gullies, pipes,
drains, sewers, mains, watercourses, channels, trunks, ducts, flues, wires,
cables and other conducting media ("Conduits") laid or to be laid on or over,
under or through any other parts of the estate or any extension thereof or other
contiguous or adjacent lands and premises ofthe  Lessor.

 
3.
The right (in common with the Lessor and lessees of other parts of the estate
and all other persons similarly entitled or authorised) to enter on such parts
of the estate (upon giving due notice to any parties affected) for the purpose
of repairing any Conduits used in connection with the Demised Premises.

 
4.
The right (in common with the Lessor and lessees of other parts of the estate
and all other persons similarly entitled or authorised) during the Term to pass
and re-pass over and use the common parts of the estate for the purpose for
which each part is designated by the Lessor from time to time subject to any
reasonable regulations governing the use of the common parts.

 
5.
The rights of support, light and air as are currently enjoyed by the Demised
Premises at the date hereof from the remainder of the estate.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
THIRD SCHEDULE

Easements and Rights reserved in favour of the Lessor:
 
1. 
The air space above the Demised Premises.

 
2.
The full, free and uninterrupted  passage and running of water, soil, gas,
electricity, telephone and all other services or supply to and from the
adjoining  premises and for the benefit of the respective  owners,  Lessees  or 
occupiers  for  the  time  being  thereof  through  the  Conduits which are now
or may hereafter be in upon over or under the Demised Premises.

 
3.
Subject to observance  the provisions of clause 1.5 of this Lease, the full and
free right and liberty to enter upon the Demised Premises for the purpose of
connecting, laying, inspecting, repairing,  cleansing,  maintaining,  amending, 
altering  replacing,  relaying  or  renewing  any Conduits  and to erect,
construct  or lay in, under over or across the Demised  Premises  any sewers,
drains, mains, pipes, wires, cables, holes, fixtures, or other works for the
drainage of or for the supply  of water, gas, electricity,  telephone,  heating,
steam  and other services  to adjoining  premises PROVIDED THAT the Lessor shall
make good all damage or loss to the Lessee on the Demised Premises suffered as a
result of the said works.

 
4.
Subject to observance  the provisions of clause 1.5 of this Lease, the full and
free right and liberty to enter upon the Demised Premises in order to build on
or into any dividing boundary or party walls or fences on the Demised Premises,
subject to all damage thereby occasioned being made good with all convenient
speed by the person or persons exercising such right.

 
5.
Subject  to observance  the provisions of clause 1.5 of this Lease, the full and
free right and liberty  to  enter  upon  the  Demised  Premises  in order  to 
execute  works  and  repairs  to  the Demised Premises notwithstanding that the
access to light and air for the time being enjoyed by the Demised Premises or
any part thereof may thereby be temporarily  interfered with PROVIDED HOWEVER
that it is hereby expressly agreed that any limitation of the Lessee's right 
to  light  and  air  shall  be only  temporary  and  that  the  Lessor  shall 
ensure  that  any restriction of the said light and air shall be as little as
possible.

 
6.
Subject  to observance  the provisions of clause 1.5 of this Lease, the full and
free right and liberty to enter upon the Demised Premises to view the state and
conditions  of and to repair and maintain the adjoining premises, if the works
required to be done upon same shall not otherwise  be reasonably  practicable 
but subject  to any  damage  thereby  occasioned  to  the Demised  Premises 
being made good at all convenient  speed  by the person exercising  such right.

 
7.
Full and free  right to  build, rebuild  upon or under, alter or develop  or use
in any  manner including the erection of scaffolding on any adjoining premises
owned by the Lessor or to use the  same  in  any  manner  notwithstanding  that 
any  such  building,  rebuilding,  alteration, development or user as aforesaid
may temporarily affect or interfere with or diminish the light' coming to the
Demised Premises PROVIDED HOWEVER  it is hereby expressly agreed that the
limitation  of the Lessee's  right to light and air shall  be temporary  only
and the Lessor shall ensure that any restriction of the said light and air shall
be as little as possible.

 
8.
The full and free right of support to the extent now enjoyed  by the adjoining 
premises from the Demised Premises.

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
FOURTH SCHEDULE
 
Rent Review
 
The revised rent referred to in this Lease in respect of each the five year
period commencing  on the fifth anniversary of the Term Commencement  Date may
be agreed at any time between the Lessor and the Lessee or (in the absence of
agreement) be determined not earlier than the fifth anniversary of the Term
Commencement  Date (the "Review Date") by applying the provisions set out below.
 
1.        Definitions
 
In this Schedule, the following expressions shall have the following meanings:
 
1.1 
''Basic Rent", the rent payable by the Lessee immediately prior to the Review
Date;

 
1.2
"Central Statistics Office", the Central Statistics Office, Ireland or other
government department or successor or replacement office, state entity or other
entity upon which the duties  in connection  with the
Consumer  Price  Index  shall  have devolved  from time to time;

 
1.3 
"Consumer Price Index", the Consumer Price Index (all items) published by
Central Statistics Office;

 
1.4
"President",
 the   President   for   the  time   being   of   the   Institute   of   Chartered
Accountants  in the Republic of Ireland and includes the duly appointed deputy
of the President  or any  person  authorised  by the  President  to  make
appointments  on  his behalf;

 
2.        Rent Review
 
2.1
The rent reserved  by this Lease shall be reviewed at the Review Date in
accordance with the provisions of this Schedule and, from and including the
Review Date, the reviewed rent shall equal the revised rent as determined  in
accordance with the terms of this Schedule.

 
2.2
At the Review Date, the Basic Rent shall be adjusted (as more particularly
described in Clause 2.3 below) in line with the changes in the Consumer Price
Index between:

 
(a) 
the date from which the Basic Rent was reviewed being the preceding Review Date
or if there was none the Term Commencement Date;

 
 (b)
Review Date as provided for in Clause 2.3 below.

 
Such period hereinafter referred to as the "Review  Period".
 
2.3
Calculation of the revised rent in accordance with the changes in the Consumer
Price· Index referred in Clause 2.2 shall be calculated by multiplying the Basic
Rent by the "numerical fraction" applicable at the Review Date. The numerical
fraction applicable at the Review Date shall be the fraction which shall have as
its denominator the index figure which shall have been officially published by
the Central Statistics Office for the most recent date or period before the date
from which the Basic Rent was reviewed being the preceding Review Date or if
there was none the Term Commencement Date for which an index figure was
published by the Central Statistics Office for the Consumer Price Index and as
its numerator the index figure which shall have been so officially published for
the most recent date or period before the Review Date for which an index figure
was published by the Central Statistics Office.

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, the formula for calculating the amount of the
revised rent on each Review Date for the purposes of Clause 2.3 of this Schedule
shall be as follows:
 
AxB/C
 
Where
 
A =     the Basic Rent;
 
B =      the index figure  which  shall have been  officially  published  by the
Central Statistics Offices as the index figure for the Consumer Price Index for
the most recent date or period before the Review Date for which an index figure
is published.

 
C =     the  index figure  which shall  have been officially  published  by the
Central Statistics Offices as the index figure for the Consumer Price Index for
the most recent date or period before the date from which the Basic Rent was
reviewed being the preceding Rent Review date or if there was none the Term
Commencement  Date for which an index figure was published.
 
3. 
Agreement or Determination of the Revised Rent

 
3.1
The Lessor shall notifY the Lessee of its calculation  of the revised rent no
later than 3 months after each Review Date. In the event that the Lessee does
not agree with the Lessor's  calculation  of the revised rent, either party may,
by notice in writing to the other, require that the revised rent using the
formula  herein contained  be determined by an independent expert such revised
rent to be a generally respected measure of the general   change   in  retail 
prices.  The   independent   expert   shall  be  a  Chartered Accountant  of 
at  least seven  years  standing.  In default  of  agreement  between  the
Lessor and the Lessee on the appointment of the Chartered Accountant to act as
independent expert, the Chartered Accountant shall be appointed  by the
President on the written application of either party.

 
3.2
The independent  expert for the purposes of all matters  in dispute arising 
under this clause  shall  (a)  act  as  an  expert  and  not  an  arbitrator 
and  (b)  shall  permit  oral submissions  and (if  he deems appropriate) 
written  submissions  to  be made  by the parties hereto and by their advisors
and his decision shall be final and binding on the parties. The  costs  of the 
independent  expert  shall  be borne  by the  parties  in such manner as the
independent expert shall determine.

 
4. 
Interim payments pending determination

 
 
In the event that by the Review Date the amount of the reviewed rent has not
been agreed or determined  as  aforesaid  (the  date  of  agreement  or 
determination   being  herein  called  thp. Determination   Date)  then,   in 
respect  of  the  period  (herein   called  the  Interim   Period) beginning
with the Review Date and ending on the Determination  Date, the Lessee shall pay
to the Lessor rent at the yearly rate payable immediately  before the Review
Date and on the Determination  Date, the Lessee shall pay to the Lessor, on
demand as arrears of rent or the Lessor shall pay to the Lessee as the case may
be, the amount (if any) by which the reviewed rent exceeds or is lower than the
rent actually  paid during the Interim Period (apportioned  on a daily basis)
together with interest thereon at the Base Rate from the Review Date to the date
of actual payment.

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
5. 
Rent Restrictions

 
 
In the event of the Lessor being prevented or prohibited in whole or in part
from exercising its rights under this clause and/or reviewing the Rent on any of
the Review Dates by reason of any  legislation,  government  order  or  decree 
or  regulations  or  howsoever  then  the  date  at which the review would
otherwise have taken effect shall be deemed to be extended to permit and require
such review to take place on the first date thereafter  upon which such right
may be exercised  and/or obtained  in whole or in part and when in part on so
many occasions as shall be necessary to revise the Rent and if there shall be a
partial prevention only there shall be a further review on the first date or
dates as aforesaid  notwithstanding  the Rent may have been increased or
decreased in part on or since the date of review but in no instance shall the
increase or decreased  in Rent be dated back to exceed the statutory  controls
on increases or decreases of Rent laid down by law.

 
6. 
Disputes

 
 
If  it  becomes  impossible  to  calculate  the  Rent  for  any  Review  Date 
by  reference  to  the Consumer  Price Index because of any change in the
methods used to compile the Consumer Price Index after the date of this Lease or
for any other reason whatever, of if any dispute or question whatever arises
between the parties as to the construction  or effect of this schedule, then 
the  Rent  for  that  review  period  or  the  disputed  matter  is  to  be
determined  by  the independent expert in accordance with Clause 3 above. The
independent expert is to have full power to determine, on such dates as he
consider appropriate, what the increases or decreases in the Consumer  Price
Index would have been had it continued on the basis assumed for the operation of
the rent review and in view of the information assumed to be available for it
and the independent expert shall obtain all relevant information from the
Central Statistic Office.

 
7. 
Memoranda of Reviewed Rent

 
 
As soon  as the amount  of any  reviewed  rent  has  been agreed  or 
determined,  memoranda thereof shall be prepared by the Lessor or its solicitors
and thereupon shall be signed by or on behalf of the Lessor and the Lessee shall
be responsible for and shall  pay to the Lessor the stamp duty (if any) payable
on such memoranda and any counterparts thereof  but the parties shall each bear
their own costs in respect thereof.

 
8. 
Time not of the Essence

 
For the purpose of this Schedule, time shall not be of the essence.


 
- 21 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Lessor and the Lessee have set their hands and affixed
their Seals all the day and date first herein written.


SIGNED and DELIVERED as a Deed
     
By THE LESSORS
     
In the presence of:-
         
/s/ SEAN KEENAN
     
SEAN KEENAN
 
illegible
         
/s/ EAMON REAY
     
EAMON REAY
             
/s/ TOM HOGAN
     
TOM HOGAN
             
/s/ EUGENE DEVANEY
     
EUGENE DEVANEY
         
PRESENT when the Commons Seal
     
of THE LESSEE was affixed hereto
     
And this Deed was delivered:
         
/s/ Peter J. Graham
     
DIRECTOR
             
/s/ EMMA HEDLEY
     
For and on Behalf of Bradwell United
     
COMPANY SECRETARY
graphic [image2.jpg]

 
 
- 22 -

--------------------------------------------------------------------------------

 
 

graphic [image3.jpg]
Design, Planning & Fire Certification, Surveying & Project Management
Commericial & Residential, Retail, Health Care.
 
Kevin Hough, Managing Director
13 Grattan Court
Fr. Griffin Road
Galway
Phone: +353 (0) 91 448 655
Fax: +353 (0) 91 448 646
Mobile: +353 (0) 86 263 0136
Email: info@abd.ie
Web: www.abd.ie

 
Delcath Systems
Unit 19
IDA Business & Technology Park
Mervue
Galway
Ireland.
 
Date: 
Wednesday, 29 June 2011

 
Re:      CONDITIONAL SURVEY OF PROPERTY AT
UNIT 19, IDA BUSINESS & TECHNOLOGY PARK, MERVUE, GALWAY, IRELAND
DELCATH SYSTEMS INC:
 
Our Ref.                   Flles/700/DS/...
 
Instructions, Limitations and General Preamble:
 
We report that we carried out a survey at the above property on Wednesday, 29
June 2011, as per emailed instructions  and our standard conditions  of
engagement.
 
This report shallbe for the private and confidential use of our client for whom
the report is undertaken and must not be reproduced in whole or in part or
relied upon by a third party without the agreement of the architect.





We will not be responsible to third parties who obtain, by any means, a copy of
this report and act upon the information contained therein.
 
Whilst every care has been taken in completing our survey and report, the
investigations have been non­ destructive in nature and therefore we are unable
to report upon matters that are concealed at the time of the inspection, and the
following assumptions have had to be made:
 
That high alumna cement (HAC), concrete or calcium chloride additive or other
deleterious materials or techniques were not used when the original property or
any subsequent additions were built.



That any wall ties that exist are not perished.
That your solicitor's  or regal advisor's  search will prove that the property
is not subject to any unusual covenants, Local Authority restrictions, or
onerous restrictions imposed by others, encumbrances or outgoings  and that good
title can be shown.
That future inspections of any hidden part of the structure which have not been
inspected during this survey will not reveal material defects, or cause the
surveyor  to alter materially the conclusions drawn at the end of this report
(if applicable).
 
We have not inspected woodwork or other parts of the structure which are not
uncovered, unexposed or are inaccessible and we are therefore unable  to report
that the property is free from defect; however, we have done our best to draw
conclusions about the construction from surface evidence visible at the time of
our inspection.We have not inspected the wall cavities or wall ties. It was not
possible to fully examine the floors in areas which were tiled. Corners of
carpets were lifted where possible and isolated areas examined. No pressure
smoke or other tests have been applied to the drains.
 
The survey commenced at approximately 10:00 a.m. The earty weather conditions
were sunny, dry and calm with some heavy  showers later in the day. References
to left and right are made standing facing the front of the building.
This report should  be read in conjunction with our photographic record:
DSCF2959- DSCF3063 [204MB].
 
Access Building Design Ltd.
Registered in Ireland No. 301972
VAT No. E63219721
Directors: Kevin Hough
Dlp. Arch. Ech. Eleanor Hough MSc

 
 
Page 1

--------------------------------------------------------------------------------

 


The Property in General:
 
The property is situated in the IDA Business and Technology Park between the
Monivea Road and the Tuam Road.Unit-19, this building, was constructed in the
late 1960's and early 1970's as part of a series of starter industrial units.It
is the last in a series of nine similar units which have housed companies such
as Digital, Nortel and Avaya. Abbott Vascular Ireland were the most recent
tenants of this building. They carried out extensive refurbishment
throughout installing clean rooms, gowning rooms, canteen and other
ancillary  facilities. There is a small landscaped bed along the width of the
building in front of which there are eight dedicated parking spaces. The
dedicated parking and drop-off zone to the rear of the building has been
cordoned  off with galvanized steel fencing.
 
The overall area of the building and yards is roughly 1,800m2 [19,370sq.ft].
 
The site itself and surrounding  lands are level. The front of the building
faces north east.
 
Accommodation:
 
Entrance Lobby and Reception
Canteen
Toilet Facilities
Cleaner’s Store
Comms Room
Locker Room
Gowning Room: Class 100,000
Large Clean Room: Class 100,000
Large Transfer Room: Class 100,000
Small Clean Room: Class 100,000
Small Transfer Room: Class 100,000
Laboratory
Service Corridor – Fire Protected
Warehouse
Shipping Offices
Plant Room
Various Small Plant and Services Rooms
Shipping/Receiving Area
Boiler Room
Yard and Oil Storage Tank
graphic [image4.jpg]

 
1.
Roofs:




 
●
Main Roof & the Front-Offices Flat Roof The externalflat roofs and pitched
sections of the northlights are finished in Trocal or a similar high-performance
membrane and appear to have been Installed in accordance with the manufacturer's
instructions. The Trocal is laid on an · isolating membrane on high density
insulation on a profiled metal deck.Structurally, the roof is formed with steel
lattice girders which crank up at 45° in the northlights and together with the
flat sections provide a self-supporting clear span of22.45m (73'7"} at roughly
5.0m (16'5") above finished floor level. The lower level flat roof deck to the
front of the building  is supported on steel joists spanning from the front band
beam to the corridor wall.

 

 
●
Main Roof Northlights:The northlights  to the main roof are pitched at 45°. They
are Georgian­ wire aluminium-framed single-glazed units 21.4m wide by 1.8m high.
Upstands  and flashings appear to be in order and there's no apparent
evidence  of water ingress.

 

 
●
Front Offices Flat Roof Rooflights:This external flat roof has a series of
Georgian-wire aluminium-framed glazed rooflights  installed over the toilet
block area.Upstands and flashings appear to be in order and there's no apparent
evidence  of water ingress at present. However, the suspended ceiling tiles
beneath do have signs of staining due to roof leaks in this area at some stage.

 

 
●
Pitched Roof to Shipping  Area:This roof is a single-skin profiled metaldeck
with similar fascia and barge detailing. It sits on a steel mono-pitch frame
with purlins and joists supports. There is a lining of thin reflective
insulated  material fixed to the soffite over this area. Possibly to prevent
condensation. This yard area is open to the elements at one side and there are
swallows nesting in the roof space.

 
Access Building Design Ltd.
Registered in Ireland No. 301972
VAT No. E63219721
Directors: Kevin Hough
Dlp. Arch. Ech. Eleanor Hough MSc

 
 
Page 2

--------------------------------------------------------------------------------

 
 

 
●
"Condition: The roofs in general have been well maintained and although there
are many penetrations for services  there was no evidence of water ingress on
the day of the survey. Galway has recently experienced a prolonged period of
rainfall. There is some evidence of ponding on the flat roof sections but the
ramwater outlets appear to be free from blockages and debris.The fall to the
roof surfaces may not be adequate to disperse the water. There are patches of
paint coming off the soffit (underside) for the metal decking.This
roof construction would not meet with current Building Regulation standards.
However, the air and atmosphere within the building was reasonably  pleasant and
there was no sign of musty smells associated with damp conditions.

 
2.
Walls:

 

 
●
External Walls:External masonry walls are finished in concrete brickwork.There is
 a plastered 450 x 450 reinforced  concrete band beam above window level along
the front elevation. This is capped with profiled steel flashing and laid over
the roofing membrane. The band beam is supported by 230 x 230 reinforced
concrete columns at 3.8m crs.

 

 
●
Beneath the beam there are large sections of double-glazed aluminium framed
windows which sit on the concrete floor slab. The lower sections of these
windows are filled with lightweight Insulated panels which are painted. Other
external walls to the rear and one side are either concrete brickwork or
rendered concrete blockwork.The rear walls have been patched up in places where
there were service ducts penetrating.

 

 
●
Condition: This type of construction would no longer be acceptable  as it
doesn't comply with the Building Regulations.Structurally however, there was no
evidence of subsidence or cracking in any of these elements. I checked the
reveals with a moisture meter and results were negative. There are no signs
of tidemarks or rising damp in the structure.

 

 
●
Internal Walls:The compartment walls separating this unit from the adjoining
buildings are constructed of220mm fairfaced blockwork with 300 x
230 reinforced  concrete columns at
7.62m crs.These walls for the most part have been lined with modular steel panels similar
 to
those in the clean rooms.The dry-linings to the front office area, which has been kitted out as
 a canteen are dry-lined with plasterboard and skimmed. There are still some
fairfaced block surfaces evident throughout the building; at the entrance and on
the corridor to the toilet facilities and in the receiving  area. Most of the
other Internal walls to the structure I.e. clean rooms, ancillary areas and
circulation  corridors are constructed with 1160mm wide modular, insulated
demountable steel-panels. They are roughly 80mm thick, fire-rated, with
their  own dedicated windows and doors.The panels are finished in polyester
powder-coated galvanized steel plate coloured "Iceberg white• (near RAL 9010)
and manufactured by "Dagard".

 

 
●
Condition:The walls and ceilings to the clean rooms have been installed  to a
high standard to meet with the necessary regulations for this purpose:Class
100,000.The fairfaced masonry  to the corridors and receiving area can be easily
dry-lined if necessary. This would involve
moving some of the electricaland mechanical boards. Structurally, there is   no evidence of subsidence
or cracking in any of these elements and walls tested plumb with a spirit level
throughout.

 
3. 
Floors:

 

 
●
The floor is constructed  in 300mm thick reinforced concrete. It is laid In bays
with expansion joints between each bay.With the exception of the warehouse, the
floors throughout are finished in Mipolam 500  Esprit 5001 "Ice Crystal" with
matching  caved skirtings. The floor to the warehouse is painted  in an epoxy
resin.

 

 
●
Condition: The floors are generally in good condition. The resin coating In the
warehouse Is showing signs of wear from heavy trafficking and cracking  along
the expansion joints. Otherwise, there is no evidence of subsidence or
structural cracking.

 
4. 
Ceilings:

 

 
●
The ceiling grid in the clean rooms and ancillary areas is 1200 x 600 with
washable moisture­ proof tiles manufactured by Biogard. The tiles, light units,
air-conditioning diffusers  and grid are all bonded together to form
an impermeable surface.

 

 
●
The new ceiling grid in the canteen is 600 x 600 with standard acoustic tiles.

 

 
●
The old ceiling grid in the toilets and comms room is 600 x 600 with standard
moisture resistant tiles.



 
Access Building Design Ltd.
Registered in Ireland No. 301972
VAT No. E63219721
Directors: Kevin Hough
Dlp. Arch. Ech. Eleanor Hough MSc

 
 
Page 3

--------------------------------------------------------------------------------

 
 

 
●
Condition:The ceilings throughout are in good condition except in the toilets,
comms room and cleaner's store where they should be replaced with new.

 
5. 
Skirtings:

 

 
●
The old timber skirting boards, when tested With a moisture meter showed low
levels of moisture throughout and are in good condition generally. All others
are either coated metalor vinyl coved skirtings and are in good condition.

 



6. 
Components:

 

 
●
Windows and Doors to Front Elevation: These are constructed  in aluminium frame, double­
glazed with a void of less than 9mm. They are very
poor quality and should be replaced with modern fenestration. This would address
heat loss Issues, security problems and would also be more visually attractive

 

 
●
Emergency Exits: The timber emergency exit doors are in reasonable condition but
could do with being sanded and repainted.

 

 
●
Roller-Shutter Doors: The old externalroller-shutter door to the delivery bay
was locked shut on the day of inspection so therefore I cannot comment on its
operation except to say I was informed that It works properly. The
sectional roller door to the warehouse is a recent installation and is working
satisfactorily.

 

 
●
Service Compartments: The timber doors to the service cornpartments are in
reasonable condition.These are all painted blue with identifying signage to each
one. Ironmongery is in satisfactory condition.

 

 
●
Other Doors:
The doors to the toilet facilities are timber semi-solid core doors. They are of poorquality.
Note: The door to the disabled WC and lobby does not meet the current Building
Regulation standard width necessary for wheelchair access. Ideally this door
should be directly on to a corridor and not through a lobby.

 
7. 
Plumbing:

 

 
●
Plumbing in general:Plumbing looks to have been recently overhauled and in
general appears satisfactory. This should however be thoroughly checked by a
qualified certified plumber.

 



8. 
Saninitary Ware:

 

 
●
Toilet Facilities:There are four cubicles and four wash hand basins in the
female wc's. There are three urinals, two cubicles and three wash hand basins In
the male wc's. There is one disabled access we.There is a slop sink in the
cleaner's store.

 

 
●
These facilities are dated and in need of complete overhaul.

 



9. 
Electrical& Mechanical:

 

 
●
Both of these installations have recently been reinstated to a high standard.
Some of the old boards are still insitu however  and should be removed to avoid
any confusion.

 



10.
Sprinkler:

 

 
●
There is a sprinkler system in this building.It is no longer in use and has been
disconnected from the water supply. There are fire hydrants to the front and
rear of the building in the event of an emergency.

 



11.
Drainage:

 

 
●
Surface Water: The rainwater outlets to all the roof areas are in satisfactory
condition.There is a surface water drain running from the warehouse to the front
of the building.  It is accessible via sealed manholes in the concrete floor.
Some of these are covered over in the clean rooms etc.The road gulley along the
width of the property at the rear is completely blocked but there Is no sign of
ponding.

 

 
●
Foul Sewer: There are three internal sealed manholes in the main corridor just
outside the toilet facilities. There was no evidence of foul smells and the soil
vent pipes are satisfactory.

 

 
●
I did not attempt to lift any of the manholes as this would involve breaking
the seals. As there was no evidence of foul smells in the vicinity I would be
confident that this aspect of the building is currently in satisfactory
condition. Discharge  from the new sanitary appliances in the gowning rooms is
pumped from sumps via an overhead route to the external drainage.

 
Access Building Design Ltd.
Registered in Ireland No. 301972
VAT No. E63219721
Directors: Kevin Hough
Dlp. Arch. Ech. Eleanor Hough MSc

 
 
Page 4

--------------------------------------------------------------------------------

 
 
12.
Boiler:

 

 
●
It appears to be a reasonably new model and in working order.

 



13.
Landscaping:

 

 
●
The landscaped bed to the front of the building is in poor condition and in need
of serious maintenance. I would advise that this feature be removed completely
and replaced with something new and fresh to enhance the building's appearance.

 



Conclusions: Even though this building is roughly 40 years old it has been
reasonably well maintained. It currently has a Building Energy Rating (BER) of
D1 which is remarkable for its age and type of construction. The recent upgrades
to the property are of a high standard and the roof finishes are far superior
to those of the adjoining units.
 

Signed: /s/ Kevin Hough   Date: 30/06/2011   Kevin Hough       For and on behalf
of       Access Building Design    

 
Access Building Design Ltd.
Registered in Ireland No. 301972
VAT No. E63219721
Directors: Kevin Hough
Dlp. Arch. Ech. Eleanor Hough MSc

 
 
Page 5

--------------------------------------------------------------------------------

 

Dated              2nd August            2011
 
 
SEAN KEENAN, EAMON REAY, TOM HOGAN AND EUGENE DEVANEY
 
Lessor
 


DELCATH SYSTEMS LIMITED
 
Lessee

 
LEASE

 
19 Mervue Industrial Estate
Mervue
Galway
 


LEWIS C. DOYLE  & CO.
Solicitors
  Augustine Court
St. Augustine Street
GALWAY.
 
REF:           NF. 59954(M268.2)
 
(AC#4196077_8.DOC)


 
- 23-

--------------------------------------------------------------------------------